EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Haughey on February 11th, 2021.

The application has been amended as follows: 

Claim 1, line 2, delete therefore “comprising” and insert therefore ----consisting of----;
Claim 1, line 9, after “2% of a first” insert therefore ---and second----;
Claim 1, second from last line, after “microcapsules to cationic” delete therefore “polymer” and insert therefore ---polymers----;
Claim 1, second from last line after “to about 12:1;” delete therefore “and”;
Claim 1, last line after “carrier” insert therefore ----and wherein the personal care composition optionally contains a dye, preservative, perfume and mixtures thereof----.
Delete claim 7;
Claim 11, line 1, delete therefore “comprising” and insert therefore ----consisting of----;
Claim 11, second from last line after “to about 12:1;” delete therefore “and”;
Claim 11, last line after “carrier” insert therefore ----and wherein the personal care composition optionally contains a dye, preservative, perfume and mixtures thereof---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s personal cleansing composition comprising a microcapsule, anionic surfactant, at least one triglyceride, a first and second cationic surfactant, carrier and optional ingredients, has an amended transitional phrase of “consisting of” which closes the claims to materials specified. The prior art of record, requires additional ingredients outside of the scope of the claimed invention and therefore does not present a prima facie case of obviousness. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761